Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shereyk (US 5,851,097) in view of Benedetti (US 2005/0079033).  Shereyk discloses an integrally molded fastening clip (10) for securing to a component (W).  In the embodiment shown in Fig. 3 the fastening clip comprising two equally spaced retaining legs (120) extending from a beveled lead-in nose (112) with each having a flexible root connected with an outwardly-extending angled extension beam connected to a central pedestal (110) along a central axis where the central beam extends from a tip of a lead-in nose; two equal length angled retaining beams (130) which define a V-shape extend from the central beam at a location spaced from the lead-in nose for exerting a force to the  component; and wherein the bevel of the lead-in nose would function to guide the clip into the hole without crushing.  Shereyk does not disclose the apex of the V-shaped retaining beams to be in an orthogonal plane that extends through the retaining legs and where the retaining beams are extending away from the lead-in nose.  Benedetti discloses a fastening clip similar to Shereyk including a retaining legs (410) extending from a central pedestal (432) and retaining beams (414) forming a V-shape but, in Benedetti the apex of the V-shape is . 


Claims 5, 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shereyk in view of Benedetti as applied to claims 1-4 above, and further in view of Cooley (US 7,549,830).  Modified Shereyk does not disclose the fastening clip to include inwardly canted ramps at the ends of the angled extension beams nor an annular sealing collar.  Cooley discloses a fastening clip similar to Shereyk but which further includes an inwardly canted ramps and the ends of extension beams (24) and an annular collar (20) with an annular seal (20a).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the fastening clip of modified Shereyk with inwardly canted ramps at the ends of the extension beams and with an annular collar with an annular seal as disclosed in Cooley because both modified Shereyk and Cooley are from the same field of endeavor where the combination would yield predictable results.


Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-14 and 16-18 are allowable.


Response to Remarks
Applicant’s remarks have been considered but are moot in light of the new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677